








WASHINGTON TRUST BANCORP, INC.
2013 STOCK OPTION AND INCENTIVE PLAN
NONQUALIFIED STOCK OPTION CERTIFICATE
FOR EMPLOYEES
TO: <NAME>


THIS OPTION is made as of the Grant Date by WASHINGTON TRUST BANCORP, INC. (the
“Corporation”) to <NAME> (the “Optionee”).
Pursuant to the Plan and the Statement of Terms and Conditions attached hereto
and incorporated herein by reference (the “Statement”), the Corporation hereby
awards as of the Grant Date to the Optionee a stock option (the “Option”), as
described below, to purchase the Option Shares.
A.
Grant Date: <Grant Date>



B.
Type of Option: Non-Qualified Stock Option



C.
Plan: Washington Trust Bancorp, Inc. 2013 Stock Option and Incentive Plan (the
“Plan”)



D.
Option Shares: <number of shares> shares of the Corporation’s common stock,
U.S. $0.0625 par value per share (“Stock”).



E.
Option Exercise Price: <grant price> per share of Stock



F.
Latest Expiration Date: <expiration date> (the “Expiration Date”), subject to
earlier termination as provided in the attached Statement and in the Plan.



G.
Exercisability Schedule: No portion of this Stock Option may be exercised until
such portion shall have become exercisable. Subject to the Statement, so long as
the Optionee remains an employee of the Corporation or a Subsidiary, the Option
shall become vested and exercisable as follows:

Number of Option Shares Exercisable
Vesting and Exercisable Dates for Such Shares
 
 
 
 



Acceptance of this Option requires no action on the part of the Optionee.
However, if the Optionee desires to refuse the Option, he or she must notify the
Corporation at the address listed in the attached Statement. This Option is not
intended to be an “incentive stock option,” as that term is described in Section
422 of the Internal Revenue Code of 1986, as amended.




--------------------------------------------------------------------------------




    






                        


WASHINGTON TRUST BANCORP, INC.
2013 STOCK OPTION AND Incentive Plan
NONQUALIFIED STOCK OPTION
FOR EMPLOYEES
STATEMENT OF TERMS AND CONDITIONS
This Statement of Terms and Conditions (the “Statement”) supplies the terms and
conditions of a grant of a nonqualified stock option (the “Option”) by
Washington Trust Bancorp, Inc. (the “Corporation”) under the Washington Trust
Bancorp, Inc. 2013 Stock Option and Incentive Plan (the “Plan”). The Option
shall be subject to the provisions of the Plan, this Statement and the
Certificate.
1.Termination.


(a)This Option shall terminate and be of no force or effect as of the earliest
of the following:


(i)
The Expiration Date;



(ii)
The expiration of three months after the date of the Optionee’s retirement with
consent of the Corporation, and during such three-month period, the Optionee
shall have the right to exercise the Option hereby granted to the extent
exercisable on the date of retirement;



(iii)
The expiration of three years after the date of death of the Optionee, if the
Optionee dies while in the employment of the Corporation or within three months
after retirement; and during such three-year period, Optionee’s executor,
administrator, legatees or distributees shall have the right to exercise the
Option hereby granted to the extent exercisable on the date of the Optionee’s
death.



(iv)
The date of the termination of the Optionee’s employment for any other reason.

Notwithstanding the foregoing, in the case of termination for cause, the ability
to exercise this Option shall terminate on the date of termination of employment
and may be terminated on such earlier date as the Corporation may specify, and
such date may be set so as to prevent the Optionee from further exercising any
portion of this Option.
Upon the Optionee’s termination of employment, any portion of this Option that
is not exercisable at such time shall immediately terminate and be of no force
or effect.
(b)The Administrator, as defined in the Plan, shall have discretion to determine
whether any termination of the Optionee’s employment by the Corporation is to be
considered for




--------------------------------------------------------------------------------




cause, or retirement with the consent of the Corporation for the purposes of
this Option and this Statement and whether an authorized leave of absence on
military or government service or otherwise shall constitute a termination of
employment for the purposes of this Option or this Statement. Any determination
made by the Administrator with respect to any matter referred to in this Section
1 shall be final and conclusive on all persons affected thereby. Employment by
the Corporation shall be deemed to include employment of the Optionee by, and to
continue during any period in which the Optionee is in the employment of, a
subsidiary of the Corporation.


2.Nontransferability; Persons Able to Exercise. This Option may not be
transferred other than by will or the laws of descent and distribution. During
the life of the Optionee, only the Optionee may exercise the Option. If the
Optionee dies while still affiliated with the Corporation, or during the period
specified in Section 1, this Option may be exercised by his executors,
administrators, legatees or distributees, provided that such person or persons
comply with the provisions of the Certificate, this Statement, and the Plan
applicable to the Optionee.


3.Method of Exercising Option. The Option may be exercised, in whole or in part,
by written notice to the Director of Human Resources of the Corporation, on any
business day prior to the Expiration Date or earlier date specified in Section
1, specifying the number of shares which the Optionee wishes to purchase and
including payment of the Option Exercise Price as provided below, provided that
the Corporation, in its discretion, may modify or augment these requirements as
provided in Section 7 of this Statement, or where appropriate because a person
other than the Optionee is exercising the Option pursuant to Section 2. In the
event this Option is exercised by any person other than the Optionee, the notice
shall be accompanied by appropriate proof of the right of such person to
exercise the Option. The written notice specified in this Section must be
accompanied by payment of the Option Exercise Price for the shares being
purchased in United States dollars in cash or bank check or other instrument
acceptable to the Administrator. If approved by the Administrator, in its sole
discretion, payment may also be made as follows:
(a)through the delivery (or attestation to the ownership) of shares of Stock,
valued at Fair Market Value on the exercise date, that have been purchased by
the Optionee on the open market or that are beneficially owned by the Optionee
and are not then subject to restrictions under any Corporation plan; or


(b)by the Optionee delivering to the Corporation a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Corporation cash or a check payable and acceptable to the Corporation to pay
the purchase price; provided that in the event the Optionee chooses to pay the
purchase price as so provided, the Optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;


(c)by a “net exercise” arrangement pursuant to which the Corporation will reduce
the number of shares of Stock issuable upon exercise by the largest whole number
of shares with a Fair Market Value that does not exceed the aggregate exercise
price; or


(d)by any combination of the foregoing.
Payment instruments will be received subject to collection. The transfer to the
Optionee on the records of the Corporation or of the transfer agent of the
Option Shares will be contingent upon (i) the Corporation’s receipt from the
Optionee of the full purchase price for the Option Shares, as set forth above,
(ii) the fulfillment of any other requirements contained in the Certificate,
this Statement or in the Plan or in any other agreement or provision of law, and
(iii) the receipt by the Corporation of any




--------------------------------------------------------------------------------




agreement, statement or other evidence that the Corporation may require to
satisfy itself that the issuance of Stock to be purchased pursuant to the
exercise of Stock Options under the Plan and any subsequent resale of the shares
of Stock will be in compliance with applicable laws and regulations. In the
event the Optionee chooses to pay the purchase price by previously-owned shares
of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Option shall be net of the
number of shares attested to.
As soon as practical after receipt of this notice and payment and compliance to
the satisfaction of the Administrator with all requirements under applicable
laws or regulations in connection with the transfer of shares of Stock upon the
exercise of this Option and with the requirements of this Statement, the
Certificate and of the Plan, the shares of Stock purchased upon the exercise of
this Option shall be transferred to the Optionee on the records of the
Corporation or of the transfer agent. The determination of the Administrator as
to such compliance shall be final and binding on the Optionee. The Optionee
shall not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any shares of Stock subject to this Option unless and
until this Option shall have been exercised pursuant to the terms hereof, the
Corporation or the transfer agent shall have transferred the shares to the
Optionee, and the Optionee’s name shall have been entered as the shareholder of
record on the books of the Corporation. Thereupon, the Optionee shall have full
voting, dividend and other ownership rights with respect to such shares of
Stock. All shares purchased upon the exercise of this Option and payment of the
full Option Exercise Price will be fully paid and nonassessable.
This Option shall not be exercised for the purchase of fewer than 50 shares or
all shares to which the Option is currently exercisable if such number is less
than 50. Notwithstanding any other provision hereof of or the Plan, no portion
of this Option shall be exercisable after the Expiration Date hereof.
4.Change of Control. If the Corporation is merged into or consolidated with
another corporation under circumstances where the Corporation is not the
surviving corporation, or if the Corporation is liquidated or sells or otherwise
disposes of all or substantially all of its assets to another corporation while
unexercised options remain outstanding under the Plan after the effective date
of such merger, consolidation or sale, as the case may be, the Optionee shall be
entitled, upon exercise of this Option, to receive in lieu of shares of Stock,
shares of such stock or other securities as the holders of shares of Stock
received pursuant to the terms of the merger, consolidation or sale.
Notwithstanding the Certificate provisions regarding the vesting and
exercisability of the Option in installments, this Option shall become
immediately exercisable in the event of a Change of Control of the Corporation
or offer to effect a Change of Control of the Corporation.


5.No Rights Other Than Those Expressly Created. Neither this Option, nor the
Certificate, nor this Statement, nor the Plan, nor any action taken hereunder
shall be construed as (i) giving the Optionee any right to be retained in the
employ of, or continue to be affiliated with, the Corporation, (ii) giving the
Optionee any equity or interest of any kind in any assets of the Corporation, or
(iii) creating a trust of any kind or a fiduciary relationship of any kind
between the Optionee and the Corporation. As to any claim for any unpaid amounts
under this Option or this Statement, any person having a claim for payments
shall be an unsecured creditor. The Optionee shall not have any of the rights of
a shareholder with respect to any Option Shares until such time as this Option
has been exercised and Option Shares have been issued.


6.Withholding of Taxes. The Optionee shall, not later than the date as of which
the exercise of this Option becomes a taxable event for Federal income tax
purposes, pay to the Corporation or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required




--------------------------------------------------------------------------------




by law to be withheld on account of such taxable event. The Corporation shall
have the authority to cause the minimum required tax withholding obligation to
be satisfied, in whole or in part, by withholding from shares of Stock to be
issued to the Optionee a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the minimum withholding amount due.


7.Miscellaneous.


(a)Amendment. This Option may only be modified or amended by a writing signed by
both parties, unless the Administrator determines that the proposed modification
or amendment would not materially and adversely affect the Optionee, in which
case the Optionee’s consent shall not be required for such modification or
amendment.


(b)Notices. Any notices required to be given under this Option or this Statement
shall be sufficient if in writing and if hand-delivered or if sent by first
class mail and addressed as follows:
if to the Corporation:
Washington Trust Bancorp, Inc.
23 Broad Street
Westerly, Rhode Island 02891
Attention: Director of Human Resources
if to the Optionee:
at the address maintained in the Corporation’s payroll records
or to such other address as either party may designate under the provisions
hereof.
(c)Applicable Law. All rights and obligations under this Option and this
Statement shall be governed by the laws of the State of Rhode Island.


(d)Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Option shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Administrator set forth in Section 2(b) of the
Plan. Capitalized terms in this Statement and the Certificate shall have the
meaning specified in the Plan, unless a different meaning is specified herein or
therein.


(e)Data Privacy Consent. In order to administer the Plan and this Option and to
implement or structure future equity grants, the Corporation, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Option (the “Relevant Information”).
By accepting this Option, the Optionee (i) authorizes the Corporation to
collect, process, register and transfer to the Relevant Companies all Relevant
Information; (ii) waives any privacy rights the Optionee may have with respect
to the Relevant Information; (iii) authorizes the Relevant Companies to store
and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.




--------------------------------------------------------------------------------






PLEASE DIRECT ANY QUESTIONS TO:
Kristen L. DiSanto                    Elizabeth A. Musgrave
Executive Vice President, Human Resources        Vice President, Human Resources
The Washington Trust Company            The Washington Trust Company
8 Union Street    or                    8 Union Street
Westerly, RI 02891                    Westerly, RI 02891
(401) 348-1204                    (401) 348-1459
Email: kldisanto@washtrust.com            Email: eamusgave@washtrust.com




